DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application is a continuation of 16229103, filed 12/21/2018, now U.S. Patent No. 11,171,938.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the current application, hereinafter “939” are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-24 of U.S. Patent No. 11,171,938, hereinafter “938”. Although the claims at issue are not identical, they are not patentably distinct from each other because both “939” and “938” are directed to “multi-layer authentication” which involves generating “a risk score”, as well as utilizing “secondary authentication information” and “a second authentication process”.  Claims 1-7 of “939” correspond to claims 1-7 of “938”, respectively.  Claims 8-20 of “939” correspond to claims 12-24 of “938”, respectively.
Allowable Subject Matter
Claims 1-20 distinguish themselves over the prior art, but remain rejected in view of the Double Patenting rejection cited above.
As per independent claims 1, 8, and 14, generally, the prior art of record, United States Patent No. US 10360367 B1 to Mossoba et al. which shows multi-factor authentication devices; United States Patent No. US 10616196 B1 to Khitrenovich et al. which shows user authentication with multiple authentication sources and non-binary authentication decisions; United States Patent Application Publication No. US 20130263240 A1 to Moskovitch which shows a method for authentication and verification of user identity; and United States Patent Application Publication No. US 20150089585 A1 to Novack which shows scored factor-based authentication, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “generate a risk score for the authentication request based on contextual data associated with the authentication request: receive a set of secondary authentication information from the user via a secondary authentication process triggered by the risk score; and transmit secure data to a user interface upon completion of the secondary authentication process”; claim 8: “generate a risk score for the authentication request based on contextual data associated with the authentication request; receive a set of secondary authentication information from the user via a secondary authentication process triggered by the risk score; and transmit secure data to a user interface upon completion of the secondary authentication process”; claim 14: “generating a risk score for the authentication request based on contextual data associated with the authentication request; receiving a set of secondary authentication information from the user via a secondary authentication process triggered by the risk score; and transmitting secure data to a user interface upon completion of the secondary authentication process”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to multi-factor authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431